The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
Current Status of Claims 
This office action is a response to communication of February 10, 2021.  By amendment of February 10, 2021 the Applicant canceled claim 1 and added new claims 2-33. Therefore, claims 2-33 are currently active in the application. 

Response to Arguments
Applicant’s arguments with respect to newly introduced claim(s) 2-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of US Patent  No. 7,460,112. Although the claims at issue are not identical, they are not patentably distinct from each other because they both are related to an electro-optical module with the identical components and functions as shown in the comparison table below:


US Patent 7,460,112 
Instant Application 16/865,936
1. An electro-optical module, comprising: an electro-optical panel having a plurality of electro-optical elements; a wiring substrate that is flexible and connected to the electro-

    2. The electro-optical module according to claim 1, the panel driving voltage being supplied to the electro-optical panel, not through the driver, but through driving voltage wiring formed in the wiring substrate. 

    3. The electro-optical module according to claim 1, the power supply substrate further generating a driver driving voltage that drives the driver, and the driver driving voltage being supplied to the driver. 

    4. The electro-optical module according to claim 1, a reference voltage used for generating the panel driving voltage and a driver control signal that controls the driver in the power supply substrate being supplied 

    5. The electro-optical module according to claim 4, the panel driving voltage or the driver driving voltage being supplied from the power supply substrate through the second connector and the wiring substrate. 

    6. The electro-optical module according to claim 4, a wiring length ranging from the first connector to the second connector of reference voltage wiring formed in order to supply the reference voltage to the power supply substrate being shorter than that of driver control signal wiring that supplies the driver control signal from the first connector to the driver. 

    7. The electro-optical module according to claim 6, a line width of the reference voltage wiring being larger than that of the driver control signal wiring. 

    8. An electronic apparatus, comprising an electro-optical module according to claim 1. 



    10. The power supply substrate according to claim 9, an area occupied by the third conductive material in the third conductive layer being larger than that occupied by the first conductive material in the first conductive layer. 



    12. The wiring substrate according to claim 11, the plurality of electro-optical elements being arranged between a plurality of pixel electrodes corresponding to the plurality of electro-optical elements, respectively, and a common electrode formed in common for the plurality of pixel electrodes, the wiring substrate further comprises: first wiring that supplies the common voltage; and second wiring that supplies a driving voltage to the plurality of pixel electrodes, and a line width of the first 

    13. The wiring substrate according to claim 11, the plurality of electro-optical elements including a red electro-optical element, a green electro-optical element, and a blue electro-optical element, the plurality of electro-optical elements being arranged between a plurality of pixel electrodes corresponding to the plurality of electro-optical elements, respectively, and a common electrode formed in common for the plurality of pixel electrodes, the wiring substrate further comprising: first wiring that supplies the common voltage; red-electro-optical-element wiring that supplies a driving voltage to a pixel electrode corresponding to the red electro-optical element; green-electro-optical-element wiring that supplies a driving voltage to a pixel electrode corresponding to the green electro-optical element; and blue-electro-optical-element wiring that supplies a driving voltage to a pixel electrode corresponding to the blue electro-optical element, and a line width of at least one wiring of the red-electro-optical-element wiring, the green-electro-optical-element wiring, and the blue-electro-optical-element wiring being different from the others. 





    16. The wiring substrate according to claim 11, the plurality of electro-optical elements including a red electro-optical element, a green electro-optical element, and a blue 

    17. The wiring substrate according to claim 11, the wiring substrate being flexible. 

    18. An electro-optical module, comprising: the wiring substrate according to claim 17; and an electro-optical panel coupled to the wiring substrate, the wiring substrate and the 

    19. The electro-optical module according to claim 18, a first connector and a second connector being arranged in the second portion. 

    20. The electro-optical module according to claim 18, a base and the first protrusion protruding from the base being formed in the second portion, and the first connector being arranged at an edge of the first protrusion. 

    21. The electro-optical module according to claim 20, the second protrusion protruding from the base 

    22. The electro-optical module according to claim 21, further comprising: a power supply substrate coupled through the second connector, the power supply substrate being formed in the second main surface through the supporting member and the first portion of the wiring substrate, and being arranged closer to the connecting portion of the electro-optical panel than the second connector. 

    23. The electro-optical module according to claim 22, the supporting member being attached to the power supply substrate by a detachable mechanism. 


3. (New) The electro-optical display panel device of claim 2, wherein the display panel is a liquid crystal display panel.

4. (New) The electro-optical display panel device of claim 2, wherein the driver integrated circuit is physically positioned between a portion of the flexible wiring substrate and the display panel.

5. (New) The electro-optical display panel device of claim 2, wherein the connector is a detachable connector.

6. (New) The electro-optical display panel device of claim 2, wherein the first driving 

7. (New) The electro-optical display panel device of claim 2, wherein the driver integrated circuit is on the flexible wiring substrate.

8. (New) The electro-optical display panel device of claim 2, wherein a second driving voltage to the display panel passes through a wiring in the flexible wiring substrate which does not pass through the driver integrated circuit.

9. (New) The electro-optical display panel device of claim 8, wherein the second driving voltage is supplied to the scanning line driving circuit.

10. (New) The electro-optical display panel device of claim 9, wherein the 

11. (New) The electro-optical display panel device of claim 2, wherein the first driving voltage is one of a power supply voltage or a ground potential.

12. (New) The electro-optical display panel device of claim 8, wherein the second driving voltage is one of a power supply voltage or a ground potential.

13. (New) The electro-optical display panel device of claim 2, wherein the power supply substrate is not directly attached to the flexible wiring substrate, but is electrically connected to the flexible wiring substrate via the connector.

14. (New) The electro-optical display panel device of claim 13, wherein the connector is a detachable connector.

15. (New) The electro-optical display panel device of claim 2, further comprising a personal computer apparatus incorporating the display panel.

16. (New) The electro-optical display panel device of claim 2, further comprising a picture telephone apparatus incorporating the display panel.

17. (New) An electro-optical display panel device comprising: display panel; a flexible wiring substrate connected to the display panel; a driver integrated circuit on the flexible wiring substrate; and a power supply substrate electrically connected to the flexible wiring substrate, the power supply substrate also being approximately parallel to a rear side of the display panel, the power supply substrate comprising a plurality of conductive layers, each respective pair of 

18. (New) The electro-optical display panel device of claim 17, wherein the connector is a detachable connector.

19. (New) The electro-optical display panel device of claim 17, wherein the first driving voltage is also supplied to one or more electro-optical elements.

20. (New) The electro-optical display panel device of claim 17, wherein a second driving voltage to the display panel passes through a wiring in the flexible wiring substrate which does not pass through the driver integrated circuit.

21. (New) The electro-optical display panel device of claim 20, wherein the second driving voltage is supplied to the scanning line driving circuit.

22. (New) The electro-optical display panel device of claim 21, wherein the second driving voltage is also supplied to one or more electro-optical elements.

23. (New) The electro-optical display panel device of claim 17, wherein the first driving voltage is one of a power supply voltage or a ground potential.



25. (New) The electro-optical display panel device of claim 17, wherein the power supply substrate is not directly attached to the flexible wiring substrate, but is electrically connected to the flexible wiring substrate via the connector.

26. (New) The electro-optical display panel device of claim 25, wherein the connector is a detachable connector.

27. (New) The electro-optical display panel device of claim 17, wherein the power supply substrate is fixed to a frame above the rear side of the display panel via a hole formed in a protrusion of the frame which extends above a nearby surface of the frame.

28. (New) The electro-optical display panel device of claim 17, further comprising a television apparatus incorporating the display panel.

29. (New) The electro-optical display panel device of claim 17, further comprising a personal computer apparatus incorporating the display panel.

30. (New) An electro-optical display panel device comprising: a display panel; a flexible wiring substrate connected to the display panel, a bend of approximately 180 degrees being formed in the flexible wiring substrate back towards the display panel; a driver integrated circuit; and a power supply substrate electrically connected to the flexible wiring substrate, the power supply substrate also being approximately parallel to a rear side of the display panel, the power supply 

31. (New) The electro-optical display panel device of claim 2, wherein the display panel is an organic light emitting display panel.

32. (New) The electro-optical display panel device of claim 17, wherein the display panel is an organic light emitting display panel.

33. (New) The electro-optical display panel device of claim 30, wherein the display panel is an organic light emitting display panel.



.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is ((571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8796.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692